i          i      i                                                                        i        i       i




                                  MEMORANDUM OPINION

                                           No. 04-10-00268-CR

                                IN RE FLANZO LAFONT TOWNES,

                                    Original Mandamus Proceeding1

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice

Delivered and filed: April 14, 2010

PETITION FOR WRIT OF MANDAMUS DENIED

           On March 31, 2010, relator filed a petition for writ of mandamus, asking this court to order

the trial court to rule on his motion to dismiss his appointed trial counsel. Relator has not provided

any proof that such a motion has been properly filed and is pending before the trial court or that the

trial court has unnecessarily delayed ruling on any such motion. Therefore, this court has determined

that relator is not entitled to the relief sought, and the petition is DENIED. TEX . R. APP . P. 52.8(a).



                                                           PER CURIAM

Do not publish


         … This proceeding arises out of Cause No. 2009-CR-0764, styled State of Texas v. Flanzo Lafont Townes,
           1

pending in the 226th Judicial District Court, Bexar County, Texas.